Citation Nr: 1761099	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1961 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Agency of Original Jurisdiction (AOJ) adjudicated this matter as on appeal from a subsequent rating decision, the Board notes that the Veteran submitted new and material evidence pertaining to the existence of a previously undocumented left shoulder disability within a year following denial of service connection for such disability in the first instance.  Thus, his original claim remained pending and this matter in on appeal from the original denial of service connection pursuant to 38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he sustained a left shoulder injury in service during airborne training that was the root of his current documented left shoulder degenerative joint disease (DJD).  While his service treatment records (STRs) are silent for any such injury, complaint, or diagnosis, the Veteran himself has also alleged that his left shoulder pain has been intermittently recurring throughout his life, with onset "shortly after" discharge in 1964.  To date, he has not yet been afforded a VA examination assessing the nature and likely cause of his left shoulder disability.  Under the circumstances, the Board finds the low threshold for determining when such an examination is warranted is met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of his left shoulder disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each left shoulder disability entity found.

b. For each left shoulder disability diagnosed, please opine as to whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) related to the Veteran's service.  The examiner MUST CONSIDER AND DISCUSS the significance of the Veteran's competent lay reports of a left shoulder injury during airborne training in service AND continuous, intermittently recurrent left shoulder pain that began shortly after discharge from active duty and persists to this day.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




